COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 10 DATED AUGUST 31, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated April 30, 2010, Supplement No. 7 dated August 3, 2010, which superseded and replaced all previous supplements to the prospectus, Supplement No. 8, dated August 13, 2010 and Supplement No. 9, dated August 20, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; recent real property investments and the placement of debt on certain real property investments; and potential real property investments. Status of Our Public Offering Our initial public offering of 250,000,000 shares of common stock was declared effective on October1, 2008.Of these shares, we are offering up to 230,000,000 shares in a primary offering and have reserved and are offering up to 20,000,000 shares pursuant to our distribution reinvestment plan.As of August 30, 2010, we had accepted investors’ subscriptions for, and issued, 202,715,528 shares of our common stock in the offering, resulting in gross proceeds of approximately $2.0 billion.As of August 30, 2010, we had approximately 47,284,472 shares of our common stock remaining in our offering. We intend to sell shares of our common stock pursuant to the offering until the close of business on October 1, 2010, unless all shares being offered have been sold, in which case the offering will be terminated.If all of the shares we are offering have not been sold by the close of business on October 1, 2010, we may extend the offering as permitted under applicable law.In addition, at the discretion of our board of directors, we may elect to extend the termination date of our offering of shares reserved for issuance pursuant to our distribution reinvestment plan until we have sold all shares allocated to such plan through the reinvestment of distributions, in which case participants in the plan will be notified.The offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 8 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of August 30, 2010, our investment portfolio consists of 288 wholly-owned properties located in 39 states, comprising approximately 9.5 million gross rentable square feet of commercial space and approximately 9.7 million square feet of land subject to ground leases.Properties acquired between August 20, 2010 and August 30, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price CarMax – Austin, TX Auto Dealership CarMax Auto Superstores, Inc. $ Manchester Highlands – St. Louis, MO Shopping Center Various Academy Sports – Austin, TX Sporting Goods Academy, Ltd. Whittwood Town Center – Whittier, CA Shopping Center Various $ Excludes square feet subject to any ground leases. 2 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 96 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of August 30, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 288 properties located in 39 states, consisting of approximately 9.5 million gross rentable square feet of commercial space and approximately 9.7 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between August 20, 2010 andAugust 30, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price Fees Paid to Sponsor (1) Initial Yield (2) Average Yield (3) Physical Occupancy CarMax – Austin, TX August 25, 2010 $ $ 7.80% 7.80% 100% Manchester Highlands – St. Louis, MO August 26, 2010 7.22% 7.45% 97.8% Academy Sports – Austin, TX August 26, 2010 8.25% 8.58% 100% Whittwood Town Center – Whittier, CA August 27, 2010 6.53% 6.94% 96.4% $ $ Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page67 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. 3 The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) CarMax – Austin, TX 1 CarMax Auto Superstores, Inc. 100% 4/5 yr. $ $ 8/25/2010 10/31/2028 Manchester 1 Wal-mart Stores East, LP — 60% 10/5 yr. 8/26/2010 8/20/2029 Highlands – 1 Best Buy Stores, LP 13% 4/5 yr. 8/26/2010 1/31/2014 St. Louis, MO 2/1/2014 1/31/2019 2/1/2019 1/31/2024 1 Bed Bath and Beyond Inc. 10% 3/5 yr. 8/26/2010 1/31/2019 Academy Sports – 1 Academy, Ltd. 100% 3/5 yr. 8/26/2010 7/31/2011 Austin, TX 8/1/2011 7/31/2026 Whittwood 1 Target Corporation — 21% 2/10 yr. 8/27/2010 1/31/2016 Town Center – 2/1/2016 1/31/2031 Whittier, CA 1 Sears Development Co. 20% 5/5 yr. 8/27/2010 7/31/2016 1 JC Penney Company, Inc. 15% 2/10 yr. 8/27/2010 4/30/2013 1 Macerich Whittwood Holdings LLC (6) 12% 3/5 yr. 8/27/2010 7/31/2012 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of their respective property. Represents option renewal period/term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. Subject to a ground lease. Percentage based on square feet of the building. Kohl’s Department Stores, Inc. has subleased 100% of the rentable square feet for $450,966 per annum from Macerich Whittwood Holdings LLC. 4 Placement of Debt on Certain Real Property Investments We obtained the following mortgage note in connection with certain previously acquired wholly-owned assets: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Various (1) Wells Fargo Bank, N.A. $ 4.72% 8/25/2010 9/5/2015 The loan is secured by five single-tenant commercial properties that we own through our subsidiaries with an aggregate purchase price of approximately $177.4million. We executed a swap agreement, which had the effect of fixing the variable interest rate at 4.72% per annum through the maturity date of the respective loan. The mortgage note is non-recourse to us and CCPT III OP, but both are liable for customary non-recourse carveouts. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the loan agreement.In the event the mortgage note is not paid off on the maturity date, the mortgage loan includes default provisions. Upon the occurrence of an event of default, interest on the mortgage note will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 5.00% . In connection with the mortgage note above, we paid our advisor a financing coordination fee equal to approximately $1.1 million. Tenant Lease Expirations The following table sets forth lease expirations of our wholly-owned properties, as of August 30, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent — — $ — — % 15 % 24 % 15 % 6 % 12 % 12 % 10 % 18 % 21 % 9 % $ % 5 Depreciable Tax Basis For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $133.7 million.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated, as of August 30, 2010, as follows: Wholly-owned Property Depreciable Tax Basis CarMax – Austin, TX $ Manchester Highlands – St. Louis, MO Academy Sports – Austin, TX Whittwood Town Center – Whittier, CA $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 6 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price (1) Approximate Compensation to Sponsor (2) CVS/ Tres Amigos –Ringgold, GA September 2010 $ $ Tractor Supply – Augusta, ME September 2010 Tractor Supply – Wauseon, OH September 2010 Tractor Supply – Sellersburg, IN September 2010 CVS –Gulf Breeze, FL September 2010 $ $ Approximate purchase price does not include acquisition costs, which we expect to be approximately 3% of the contract purchase price, which include acquisition fees described in note 2 below. Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. 7 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet CVS/ Tres Amigos –Ringgold, GA Georgia CVS Pharmacy, LLC/ Tres Amigos Mexican Restaurant, Inc. 100% Tractor Supply – Augusta, ME Tractor Supply Company 100% Tractor Supply – Wauseon, OH Tractor Supply Company 100% Tractor Supply – Sellersburg, IN Tractor Supply Company 100% CVS –Gulf Breeze, FL CVS 4155 FL, LLC — 100% Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Excludes square feet subject to one ground lease. Subject to a ground lease. The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) CVS/ Tres Amigos –Ringgold, GA 1 Georgia CVS Pharmacy, LLC 6/5 yr. $ $ 5/21/2007 1/31/2033 1 Tres Amigos Mexican Restaurant, Inc. 1/5 yr. 12/4/2007 12/31/2009 1/1/2010 12/31/2012 Tractor Supply – Augusta, ME 1 Tractor Supply Company 4/5 yr. 5/16/2009 5/15/2024 Tractor Supply – Wauseon, OH 1 Tractor Supply Company 4/5 yr. 8/28/2007 8/27/2022 Tractor Supply – Sellersburg, IN 1 Tractor Supply Company 4/5 yr. 3/31/2010 3/30/2025 CVS –Gulf Breeze, FL 1 CVS 4155 FL, LLC 6/5 yr. 12/2/2008 1/31/2034 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents remaining option renewal periods/term of each option. Represents lease term beginning with the lease commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every year by approximately 3% of the then-current annual base rent. The annual base rent under the lease increases every five years by approximately 10% of the then-current annual base rent. The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and available debt proceeds.We may use the properties as collateral in future financings. 8
